AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON MAY 15, 2012 REGISTRATION NO. 333-167605 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO.1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 DELPHI FINANCIAL GROUP, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) DELAWARE (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) 13–3427277 (I.R.S. EMPLOYER IDENTIFICATION NO.) 1 SUITE 1230 P.O. BOX 8985 WILMINGTON, DELAWARE 19899 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE) DELPHI FINANCIAL GROUP, INC. 2 DELPHI FINANCIAL GROUP, INC. 2 DELPHI FINANCIAL GROUP, INC. 2-TERM INCENTIVE AND SHAREAWARD PLAN (FULL TITLE OF THE PLAN) ROBERT ROSENKRANZ CHAIRMAN OF THE BOARD AND CHIEF EXECUTIVE OFFICER DELPHI FINANCIAL GROUP, INC. 1 SUITE 1230 P.O. BOX 8985 WILMINGTON, DELAWARE 19899 (NAME AND ADDRESS OF AGENT FOR SERVICE) (302)478-5142 (TELEPHONE NUMBER, INCLUDING AREA CODE, OF AGENT FOR SERVICE) Copy to: Chad W. Coulter, Esq. Senior Vice President, General Counsel and Secretary Delphi Financial Group, Inc. 1105 North Market Street Suite1230 P.O. Box 8985 Wilmington, Delaware 19899 AND Jonathan L. Freedman, Esq. Sidley Austin LLP 787 Seventh Avenue, 17th Floor New York, New York 10019 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. xLarge accelerated filer oAccelerated filer oNon-accelerated filer (Do not check if a smaller reporting company) oSmaller reporting company EXPLANATORY NOTE This Post-Effective Amendment No.1 to FormS-8 (this “Amendment”) relates to the Registration Statement on FormS-8 (Reg. No.333-167605) (the “Registration Statement”) of Delphi Financial Group, Inc. (the “Company”), filed with the U.S. Securities and Exchange Commission on June17, 2010.The Registration Statement pertains to the registration of (i) 750,000 shares of the Company’s Class A Common Stock, par value $.01 per share, issuable under the Company’s 2010 Outside Directors Stock Plan, (ii) 750,000 shares of the Company’s Class A Common Stock, par value $.01 per share, issuable under the Company’s 2010 Employee Stock Purchase Plan and (iii) 6,250,000 shares of the Company’sClass A Common Stock, par value $0.01 per share, issuable under the Company’s 2003 Employee Long-Term Incentive and Share Award Plan (each of the shares of the Company’s Class A Common Stock referred to in clauses (i), (ii) and (iii), collectively, the “Shares”).The offerings of the Shares pursuant to the Registration Statement have been terminated.In accordance with an undertaking made by the Company in the Registration Statement to remove from registration, by means of a post-effective amendment, any securities of the Company which remain unsold at the termination of the offerings, the Company files this Amendment to terminate the effectiveness of the Registration Statement and to remove from registration all of the Shares registered but unsold under the Registration Statement as of the date hereof, if any. SIGNATURES The Registrant.Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York, on the 15th day of May, 2012. DELPHI FINANCIAL GROUP, INC. By: /s/ROBERT ROSENKRANZ Robert Rosenkranz Chairman of the Board and Chief Executive Officer (Principal Executive Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons on the 15th day of May, 2012, in the capacities indicated. Signature Title By: /s/ ROBERT ROSENKRANZ Chairman of the Board, Chief Executive Officer and Director Robert Rosenkranz (Principal Executive Officer) By: /s/* Director Kevin R. Brine By: /s/* Director Edward A. Fox By: /s/* Director Steven A. Hirsh By: /s/* Director James M. Litvack By: /s/* Director James N. Meehan By: /s/* Director Phillip R. O’Connor By: /s/* Director, President and Chief Operating Officer Donald A. Sherman By: /s/* Director Robert F. Wright By: /s/ STEPHAN A. KIRATSOUS Executive Vice President and Chief Financial Officer (Principal Stephan A. Kiratsous Financial Officer) By: /s/ THOMAS W. BURGHART Senior Vice President and Treasurer (Principal Accounting Thomas W. Burghart Officer) * BY: /s/ ROBERT ROSENKRANZ Robert Rosenkranz Attorney-in-Fact
